Conclusion
ELECTRODE FOR SECONDARY BATTERY INCLUDING ELECTRODE PROTECTING LAYER
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2020 has been entered.
 
Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1 and 3-14 are pending, wherein claims 1, 3-5 and 13-14 have been amended and claims 8-9 and 11-12 were previously withdrawn. Claims 1, 3-7, 10 and 13-14 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 112
Claims 1, 3-7, 10 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The transitional phrase "consisting of" recited in claim 1 excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931). Claim 1 reciting “a current collector consisting of a central portion and one non-coated portion” excludes another one non-coated portion. The recitation is not supported by the specification as originally filed because the current collector as 

Claim Rejections - 35 USC § 102
Claims 1, 3, 5, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashiwagi et al. (US 20080102370 A1, hereafter Kashiwagi).
Regarding claim 1, Kashiwagi teaches an electrode (e.g., Figs. 1-2) for a secondary battery comprising:
a current collector (11) consisting of a central portion and one non-coated portion (either one of non-coated portions marked below in the annotated Fig. 2C), wherein the non-coated portion extends from the central portion to an outer peripheral side of the current collector (See the annotated Fig. 2C);

    PNG
    media_image1.png
    655
    1280
    media_image1.png
    Greyscale

an electrode tab protruding outward from the outer peripheral side thereof (25, Fig. 5);

an electrode protecting layer (13) applied on the electrode mixture layer (See, e.g., Figs. 1-2),
wherein the electrode protecting layer includes a conductive material and a binder to supplement conductivity of the electrode mixture layer and prevent separation of the electrode mixture layer from the current collector (See at least [0035]-[0036]).
Regarding claim 3, Kashiwagi teaches the electrode of claim 1, wherein the electrode protecting layer has a continuous shape, which adheres to the one non-coated portion of the current collector while wrapping around an outer surface of the electrode mixture layer (See Fig. 1 and Fig. 2C).
Regarding claim 5, Kashiwagi teaches the electrode of claim 3, wherein an area of the electrode protecting layer adhered to the one non-coated portion is 100% of a total area of the non-coated portion excluding the electrode tab (Figs. 1 and 2C, and [0032], [0041]), anticipating the instantly claimed range of “30% to 100%”.
Regarding claim 10, Kashiwagi teaches the electrode of claim 1, wherein a thickness of the electrode protecting layer is uniform on the electrode material mixture layers (See at least Fig. 1 and Fig. 2C).
claim 14, Kashiwagi teaches the electrode of claim 1, wherein, in the electrode protecting layer, a weight percentage of the binder at a portion adhered to the non-coated portion of the current collector is from 101% to 110% of a weight percentage of the binder at a portion applied on the electrode mixture layer (See the annotated Fig. 2C below).

    PNG
    media_image2.png
    648
    1280
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi, as applied to claim 2 or claim 1 above, and further in view of DO et al. (US 20140227583 A1, hereafter DO).
Regarding claim 4, Kashiwagi teaches the electrode of claim 3, but is silent to a first area of the electrode protecting layer adhered to the one non-coated portion relative to a second area of the current collector portion in contact with the electrode mixture layer. However, a selection of a proportion of the first area relative to the second area would involve a mere change in the size of the first and second areas. A change in size is generally recognized as being In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). For instance, DO discloses a similar electrode structure wherein the width (or area in the case of same length) of a non-coating portion (115) of a current collector may be about 5% to 10% of the total width (or area in the case of same length) of an electrode pattern (See at least [0053] and Fig. 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have readily arrive at the instantly claimed “an area of the electrode protecting layer adhered to the non-coated portion is in a range of 1% to 5% of an area of the current collector portion in contact with the electrode mixture layer”, since it involves merely ordinary capabilities of one skilled in the art.
Moreover, differences in ranges generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F, 2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 6, Kashiwagi teaches the electrode of claim 1, wherein a mixing ratio of the conductive material (e.g., “acetylene black”, [0067]) and the binder (e.g., “polyacrylic acid”, [0067]) in the electrode protecting layer is 100:5, which is close to 95:5 as claimed. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi, as applied to claim 1 above, and further in view of Suzuki et al. (US 2013/0022867 A1, hereafter Suzuki).
claim 7, Kashiwagi teaches the electrode of claim 1, but is silent to relative thicknesses of the electrode protecting layer and the electrode mixture layer. However, Suzuki discloses a similar electrode structure, wherein a first electrode layer (corresponding to the electrode mixture layer as claimed) is formed on a current collector and a second electrode layer (corresponding to the electrode protecting layer as claimed) is formed on a first electrode layer. When the thickness of the second electrode layer is 1 µm to 60 µm ([0155]) and the thickness of the first electrode layer is 5 µm to 300 µm ([0153]) (i.e., the ratio is about 0.33% to 1200%, calculated based on the following thicknesses), the capacities and/or longevity characteristics is satisfactory ([0153]) and the stresses that arises from expansions and contractions of the active material is satisfactorily relaxed and alleviated ([0155]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed the teachings of Suzuki into Kashiwagi such that the thickness ratio of the electrode protecting layer to the electrode mixture layer of Kashiwagi is about 0.33% to 1200%, in order to achieve advantages stated above. Moreover, the use of known technique to improve similar devices (methods, or products) in the same way is prima facie obvious (MPEP § 2143). As a result, the range of about 0.33% to 1200% overlaps the range 0.5% to 5% as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (MPEP 2144.05).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi, as applied to claim 1 above, and further in view of YU et al. (KR 20160091732 A, hereafter YU).
Regarding claim 13, Kashiwagi teaches the electrode of claim 1, but is silent to relative thicknesses of portions that are non-coated and coated with the electrode mixture layer, as In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). For instance, YU discloses a similar electrode structure wherein an electrode mixture layer is formed on a current collector (110) and a coating (130) is formed on an electrode mixture layer (140). The thickness (h, Fig. 2) of the coating at a portion adhered to a non-coated portion of the current collator may be 1000 µm and the thickness (h1, Fig. 2) of the coating at a portion applied on the electrode mixture layer may be 990 µm (page 18, the third paragraph). The ratio of h to h1 is thus about 101%.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have modified Kashiwagi to readily arrive at the instantly claimed “in the electrode protecting layer, a thickness at a portion adhered to the one non-coated portion of the current collector is from 101% to 110% of a thickness at a portion applied on the electrode mixture layer” by routinely changing the thickness of the non-coated or/and coated portions with the mixture layer, as taught by YU, because this involves merely ordinary capabilities of one skilled in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, and 9 of U.S. Patent No. 10629914. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-3, 6 and 9 of ‘914 teach the limitations as recited in claim 1.

Response to Arguments
Applicant's arguments filed on July 14, 2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument that there are a number of interior non-coated portions by an island portion 12 in the central portion of the current collector of Fig. 2C of Kashiwagi, and therefore Kashiwagi fails to teach a current collector consisting of a central portion and one non-coated portion, it is respectfully noted that, based on the claim language, the central portion of the current collector does not have to be fully covered by the electrode mixture layer. The claimed non-coated portion has been taught by either one of the non-coated portions at the two ends of the current collector, as marked in the annotated Fig. 2C.
Applicant’s arguments with respect to the rejections of claims 4, 6-7 and 13 are not persuasive. The arguments are based on the allegedly deficiencies of the rejection of claim 1, however the rejection of claim 1 is proper, as reasoned in the response in item 14 above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.